[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT
Judgment for the plaintiff. The court finds that the plaintiff proved liability and damages. However, its witness could not testify as to how much the claim should be reduced for prior damage to the ceiling and floor. The defendant testified that the prior damages to each was one-third of the amount claimed. Accordingly, the claim for the ceiling is reduced from $3,267 to $2,178; the claim to repair the floor is reduced from $655 to $437, making the total judgment $2,615.
D. Michael Hurley, Judge Trial Referee